DETAILED ACTION
This is a response to applicant’s submissions filed on 1/6/2021.  Claims 1 and 4-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 
Claim Objections
Claims 5-8 are objected to because of the following informalities:  
in claim 5, lines 2-3, element “is configured to substantially coaxial with its corresponding first end surface” should be corrected to --is configured as substantially coaxial with the corresponding first end surface--;
in claim 6, lines 2-3, element “its corresponding first end surface” should be corrected to --the corresponding first end surface--;
in claim 7, line 2, element “its corresponding second end surface” should be corrected to --the corresponding second end surface--;
in claim 8, lines 4-5, element “its corresponding inner race and its corresponding outer race” should be corrected to --the corresponding inner race and the corresponding outer race--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tange, U.S. Patent 8,156,840, in view of Hirose et al., DE 10 2015 116 904.
Regarding claim 1, Tange discloses a gear device, comprising: 
an outer cylinder including an inner peripheral surface where a plurality of internal teeth are formed (e.g., 13, fig. 1);
an internal member at least partially housed in the outer cylinder and configured to rotate relative to the outer cylinder about a predetermined rotation axis, the internal member including a gear having a plurality of external teeth meshed with the plurality of internal teeth (e.g., 18/19, fig. 1);
a first main bearing provided between the outer cylinder and the internal member (e.g., left bearing 20, fig. 1); and
a second main bearing provided between the outer cylinder and the internal member (e.g., right bearing 20, fig. 1),
wherein the outer cylinder includes a tubular case and an annular flange portion protruding outwardly from the case (e.g., see fig. 1), the radial direction being perpendicular to the predetermined rotation axis, 
wherein each of the first main bearing and the second main bearing includes a plurality of rolling elements (e.g., see fig. 1), and each of a load action line of the first main bearing and a load action line of the second main bearing passes through the case and the flange portion in a consecutive manner (e.g., see fig. 1 and fig. A below).

    PNG
    media_image1.png
    952
    921
    media_image1.png
    Greyscale

Fig. A: Fig. 1 of Tange with load action lines on both sides of the axis

Tange does not disclose each of the first main bearing and the second main bearing includes a plurality of rolling elements each of which includes a first end surface, a second end surface and an outer peripheral surface connecting the first end surface and the second end surface.
Hirose et al. discloses an eccentric speed reducer with tapered roller bearings between an outer cylinder and an internal member.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute tapered roller bearings for the ball bearings of Tange, since they are known equivalents, as disclosed by Hirose et al. (para. 87), and in order to yield the predictable result of providing load support in a gear device.
Regarding claim 4, Tange, as modified, discloses each of the plurality of rolling elements has a shape of a substantially circular truncated cone (ball bearings modified to tapered bearings, fig. 1).  
Regarding claim 5, Tange, as modified, discloses the second end surface of each of the plurality of rolling elements is configured to substantially coaxial with its corresponding first end surface (ball bearings modified to tapered bearings, fig. 1).  
Regarding claim 6, Tange, as modified, discloses the second end surface of each of the plurality of rolling elements is configured to be closer to the rotation axis than its corresponding first end surface is (ball bearings modified to tapered bearings, fig. 1).  
Regarding claim 7, Tange, as modified, discloses the first end surface of each of the plurality of rolling elements is configured to be wider than its corresponding second end surface (ball bearings modified to tapered bearings, fig. 1).  
Regarding claim 8, Tange, as modified, discloses each of the first main bearing and the second main bearing includes an inner race and an outer race, wherein the outer peripheral surface of each of the plurality of rolling elements is configured to come in contact with its corresponding inner race and its corresponding outer race (ball bearings modified to tapered bearings, fig. 1).

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but are not persuasive.
In response to applicant’s argument that a person of ordinary skill in the art would appreciate that the rolling bearings/elements and the ball bearings are generally used in slightly different applications (Applicant’s Response, pg. 6), the examiner respectfully disagrees.  Hirose et al. discloses they are known equivalents at least in the art of eccentric speed reducers (para. 87).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin D Bishop/Primary Examiner, Art Unit 3619